COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-12-00403-CV


Michael J. Boyzuick and Garda          §    From the 393rd District Court of
Security Inc.
                                       §    Denton County (2012-60975-393)


v.                                     §    December 6, 2012


Brink's Incorporated                   §    Per Curiam


                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                   SECOND DISTRICT COURT OF APPEALS


                                   PER CURIAM
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00403-CV


MICHAEL J. BOYZUICK AND                                      APPELLANTS
GARDA SECURITY INC.                                        AND APPELLEES

                                      V.

BRINK’S                                                         APPELLEE
INCORPORATED                                               AND APPELLANT


                                  ------------

         FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                  ------------

                      MEMORANDUM OPINION1
                                  ------------

     Appellants Michael J. Boyzuick and Garda Security Inc. filed a notice of

accelerated appeal from the trial court’s September 20, 2012 order granting a

temporary injunction for Appellee Brink’s Incorporated. See Tex. Civ. Prac. &

Rem. Code Ann. § 51.014(a)(4) (West 2008 & Supp. 2012).        Subsequently,


     1
      See Tex. R. App. P. 47.4.
Boyzuick and Garda filed a motion for partial summary judgment, and the trial

court granted it, modifying the temporary injunction order. On November 13,

2012, Brink’s filed a motion for review of the modified temporary injunction order

in this court, arguing that because the order that had been the basis of Boyzuick

and Garda’s appeal had been changed, the appeal was moot. Boyzuick and

Garda did not file a response to the motion, but Brink’s amended certificate of

conference indicated that Boyzuick and Garda were unopposed to the motion.

      “Appeals of some interlocutory orders become moot because the orders

have been rendered moot by subsequent orders.” Hernandez v. Ebrom, 289
S.W.3d 316, 319 (Tex. 2009). And, as here, if the controversy at issue ceases to

exist, the case becomes moot. See Clawson v. Crosby ISD, No. 14-11-00532-

CV, 2012 WL 4757927, at *1, 3 (Tex. App.—Houston [14th Dist.] Oct. 4, 2012, no

pet. h.) (mem. op.) (dismissing appeal for want of jurisdiction when there were no

issues in controversy in the appeal). We therefore dismiss the appeal of the

original temporary injunction order only, without prejudice to the appeal, if any, of

the subsequently modified temporary injunction order. See Richards v. Mena,

820 S.W.2d 372, 372 (Tex. 1991); see also Tex. R. App. P. 43.2(f).



                                                    PER CURIAM


PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DELIVERED: December 6, 2012


                                         3